DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 08/17/2020. Claims 2, 3, 7, 12-17, 23-26, 30-33, 42-45, 48-51, 55 and 58 are previously cancelled and 37-38 are currently canceled; Claims 1, 4-6, 8-11, 18-22, 27-29, 34-36, 39-41,46, 47, 52-54, 56, 57, 59 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2020 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 08/17/2020 with respect to claims 1, 22, 36, 40, 46 and 56 for claim limitation “wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)” have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.
	Regarding claim 1, 22, 46 and 56, applicant has amended the claim limitations as “reporting results of the RRM measurements to the cell”. Wherein Marinier still teaches 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
  
5.   Claim 1, 4, 6, 8-11, 18-22, 27-29, 34, 35, 46, 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier (US 2016/0066255 A1) in view of Wei (US 2015/0304932 A1), in view of Lindoff (US 2012/0231790 A1).

Regarding claim 1, Marinier teaches a method for wireless communication, said method comprising:
a user equipment (UE) detecting synchronization signals (PSS, SSS) ( [0004]; [0096]; [0108], WTRU detects/receives synchronization signals (e.g., PSS, SSS, ) and obtaining synchronization with a cell using said detected synchronization signals ( [0087]; [0111], WTRU may assume that synchronization with the serving cell exists if the AuSS signal (PSS/SS-[0073]) or the discovery signal is present.);
said UE determining if said synchronization signals (PSS, SSS) are part of a discovery burst (signal) (AuSS-discovery signal-[0073]) based upon properties of said detected synchronization signals (PSS, SSS) ( [0217]; [0225]; [0226], WTRU determines that a synchronization signal such as PSS/SSS or AuSS is not (or no longer) transmitted, or based on a property of a detected PSS/SSS or AuSS. A condition is that the WTRU detects the presence of one or more synchronization signals such as PSS/SSS or AuSS or discovery signal with a property indicating that the discovery signal is being transmitted.), wherein the UE is configured to evaluate the properties of said detected synchronization signals (PSS, SSS) ([0108]; [0217]; [0225]; [0226]; Wherein UE configures the properties of the detected synchronization signals.); 
when said synchronization signals (PSS,SSS) are part of said discovery burst (signal) (AuSS) as determined by the UE ([0073])( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.), said UE performing discovery radio resource management (RRM) measurements on signals in said discovery burst (signal) (AuSS)( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ)(RRM measurements-[0215]) on an AuSS or discovery signal. ),
	reporting results of the RRM measurements to the cell ( [0122], UE performs RSRP or RSRQ measurement (i.e. RRM-[0215].); and UE reports measurement (RRM) report to the network/cell-see [0137]; [0153]. ).
Marinier does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the detected PSS/SSS sequence selected by eNB {that is, without a macro eNB- Fig. 1 Scenario-see [0005]}.Fig. 1. Hence UE is configured to evaluate the sequence of PSS/SSS without Micro eNB informing the sequence of PSS/SSS (i.e. eNB informs the sequences.).); and
Since Marinier discloses the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Marinier to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties by Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the properties of said detected synchronization signals with the cell informing the UE of the Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the two last OFDM symbols in the first slot of subframes 0 and 5; wherein the difference in the positions of the synchronization signals (PSS and SSS) in the case of FDD (i.e. frequency difference) allows for the detection of the duplex scheme. Hence properties comprise a frequency difference between PSS and SSS.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide area experience of very high speed data access throughout the network (Lindoff; [0003]).

Regarding claim 4, Marinier further teaches further comprising a serving cell configuring said UE with identified synchronization signal properties ([0216]; [0217];), and wherein said UE determining includes said UE determining said properties of said detected synchronization signals and determining that said synchronization signals are not part of said discovery burst because said properties of said detected synchronization signals are not in accordance with said identified synchronization signal properties ([0225]; [0226]).

Regarding claim 6, Marinier further teaches wherein said discovery RRM measurements are carried out on said cell ([0215]; [0217]; [0122].) and further comprising said UE reporting said discovery RRM measurements to a serving cell ( [0142], WTRU performs one or more of a measurement for the cell or cells corresponds to a detected discovery resource(AuSS/PSS,SSS-[0105]) and receives measurement report; [0190]).

Regarding claim 8, Marinier further teaches further comprising a serving cell configuring said user equipment (UE) with a search window([0112]; [0113],), wherein said UE detecting synchronization signals includes said UE searching for said synchronization signals within said configured search window ([0073]; [0112]; [0113]).

Regarding claim 9, Marinier further teaches wherein said search window configured for said UE falls within a measurement gap of said UE ( [0112]; [0113]; [0135] ).

Regarding claim 10, Marinier further teaches wherein said discovery RRM measurements include reference signal received power (RSRP) and reference signal received quality (RSRQ) measurements ([0122]; [0215]), and said synchronization signals include at least one of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) ([0004]; [0096]; [0108],).

Regarding claim 11, Marinier further teaches wherein said discovery burst includes at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a discovery reference signal (DRS), and a channel state information reference signal (CSI-RS)( [0004]; [0096]; [0108],).

Regarding claim 18, Marinier further teaches wherein said synchronization signals include PSS and SSS signals ([0004]; [0096]; [0108],),
said discovery burst comprises one or more sequences used for said synchronization signals, said sequences including sequences used for PSS signals and sequences used for SSS signals ([0073]; [0217]; [0226]; [0225]; [0106]; [0067]), and
combinations of said sequences correspond to physical cell IDs (PCIs) ( [0067]; [0106]).
Regarding claim 20, Marinier further teaches further comprising said UE determining if said synchronization signals are legacy signals that are not part of said discovery burst based upon said properties ([0226]; [0061]; [0067]).

Regarding claim 21, Marinier further teaches wherein said UE determining comprises said UE distinguishing synchronization signals of said discovery burst from legacy synchronization signals ([0067]).

Regarding claim 22, Marinier teaches a method for wireless communication, said method comprising:
a serving cell configuring a user equipment (UE) with a search window ( [0112]; [0113], WTRU detects time window if indicated by the network that discovery signals to be transmitted from the serving cell.);
said UE detecting synchronization signals(PSS, SSS) within said search window ( [0112]; [0113], WTRU detects time window if indicated by the network that discovery signals(PSS,SSS or AuSS-[0073]) to be transmitted from the serving cell. );
said UE determining whether said detected synchronization signals (PSS, SSS)([0108]) are part of a discovery burst (signal) (AuSS-discovery signal-[0073]), based on properties of said detected synchronization signals (PSS, SSS)( [0217]; [0225]; [0226], WTRU determines that a synchronization signal such as PSS/SSS or AuSS is not (or no longer) transmitted, or based on a property of a detected PSS/SSS or AuSS. A condition is that the WTRU detects the presence of one or more synchronization signals such as PSS/SSS or AuSS or discovery signal with a property ), wherein the UE is further configured to evaluate the properties of said synchronization signals (PSS, SSS) detected within said search window  ([0112]; [0113]) ([0108]; [0217]; [0225]; [0226]; Wherein UE configures the properties of the detected synchronization signals. );
said UE performing discovery radio resource management (RRM) measurements on signals in said discovery burst (signal) (AuSS-[0073]) ( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ)(RRM measurements-[0215]) on AuSS or discovery signal.) when said synchronization signals(PSS, SSS) are part of said discovery burst (signal) (AuSS) ( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.) and said UE not performing RRM measurements on signals in said discovery burst (signal) when said synchronization signals are not part of said discovery burst (signal) ( [0122]; [0217]; [0226]; Hence it is obvious, if PSS,SS are not part of the AuSS, WTRU will not perform RRM measurement.),
	said UE reporting results of the RRM measurements to the serving cell ( [0122], UE performs RSRP or RSRQ measurement (i.e. RRM-[0215].); and UE reports measurement (RRM) report to the network/cell-see [0137]; [0153]. ).
Marinier does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the serving cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the serving cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the detected PSS/SSS sequence selected by eNB {that is, without a macro eNB- Fig. 1 Scenario-see [0005]}.Fig. 1. Hence UE is configured to evaluate the sequence of PSS/SSS without Micro eNB informing the sequence of PSS/SSS (i.e. eNB informs the sequences.).); and
Since Marinier already discloses the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Marinier to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties by Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the properties of said detected synchronization signals with the cell informing the UE of the properties disclosed by Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the two last OFDM symbols in the first slot of subframes 0 and 5; wherein the difference in the positions of the synchronization signals (PSS and SSS) in the case of FDD (i.e. frequency difference) allows for the detection of the duplex scheme. Hence properties comprise a frequency difference between PSS and SSS.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide area experience of very high speed data access throughout the network (Lindoff; [0003]).

Regarding claim 27, Marinier further teaches further comprising said UE reporting said detected synchronization signals to said serving cell if said UE determines that said detected synchronization signals are part of a discovery burst ([0217]; [0226]).

Regarding claim 28, Marinier further teaches wherein said signals are inside said search window ([0073]; [0112]; [0113]) and include a discovery reference signal (DRS) ([0122]; [0224]).
Regarding claim 29, Marinier further teaches wherein one of said properties is a sequence used for one of said synchronization signals ([0217]; [0226]; [0067]; [0106]).

Regarding claim 34, Marinier further teaches wherein said UE determining includes said UE determining if said synchronization signals are legacy signals that are not part of said discovery burst, based upon said properties ([0217]; [0226]).

Regarding claim 35, Marinier further teaches wherein said properties further include ([0226]) a sequence used for said synchronization signals ([0067]; [0106]; [0217]);

Regarding claim 46, Marinier teaches a wireless communication system comprising:
	a serving cell adapted to configure a user equipment (UE) with a search window ([0112]; [0113];);
	said UE configured to detect synchronization signals within said configured search window;([0073]; [0112]; [0113])
	said UE configured to determine if said detected synchronization signals are part of a discovery burst (signal) sent by a sending cell, based upon properties of said detected synchronization signals ([0217]; [0226]; [0073]), wherein the UE is configured to evaluate the properties of said detected synchronization signals (PSS, SSS) ([0108]; [0217]; [0225]; [0226]; Wherein UE configures the properties of the detected synchronization signals.); and
	said UE configured to perform discovery radio resource management (RRM) measurements on signals in said discovery burst (signal) (AuSS-[0073]) ( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ)(RRM measurements-[0215]) on AuSS or discovery signal.) when said synchronization signals(PSS, SSS) are part of said discovery burst (signal) (AuSS) ( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.) and report results of the RRM measurements to the serving cell ( [0122], UE performs RSRP or RSRQ measurement (i.e. RRM-[0215].); and UE reports measurement (RRM) report to the network/cell-see [0137]; [0153]. ), and wherein said UE is further configured to not perform RRM measurements on signals in said search window when said synchronization signals are not part of said discovery burst (signal) ( [0122]; [0217]; [0226]; Hence it is obvious, if PSS,SS are not part of the AuSS, WTRU will not perform RRM measurement.),
Marinier- does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the serving cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the serving cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the .); and
Since Marinier already discloses the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Marinier to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties by Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the properties of said detected synchronization signals with the cell informing the UE of the properties disclosed by Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the .); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide area experience of very high speed data access throughout the network (Lindoff; [0003]).

Regarding claim 52, Marinier further teaches wherein said properties include a combination of sequences used for said synchronization signals, which corresponds to a PCI ([0217]; [0226]; [0225]; [0067]; [0106]).

Regarding claim 53, Marinier further teaches wherein said UE configured to determine includes said UE configured to detect said properties and to determine if said synchronization signals are legacy signals that are not part of said discovery burst, based on said properties ([0217]; [0226]).

Regarding claim 54, Marinier further teaches further comprising said UE configured to report said discovery RRM measurements to said serving cell ([0142]; [0190]).
Claim 5, 19, 36, 39-41, 47, 56, 57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier (US 2016/0066255 A1) in view of Wei (US 2015/0304932 A1), in view of Lindoff (US 2012/0231790 A1), in view of Koorapaty (US 2016/0360 452 A1).

Regarding claim 5, Marinier further teaches said signals include a discovery reference signal (DRS) ([0224]; [0122]).
	Marinier- Wei- Seo does not teach wherein said obtaining synchronization comprises obtaining coarse synchronization.
	However, in an analogous art, Koorapaty teaches wherein said obtaining synchronization comprises obtaining coarse synchronization ([0041]; [0007]) and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier- Wei- Seo to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 19, Marinier teaches a method for determining by UE that the synchronization signals are the part of the discovery signal, performing RRM measurement.
	Marinier- Wei- Seo does not teach wherein said synchronization signals include a plurality of secondary synchronization signals and wherein said properties include at least one of separation time between secondary synchronization signals and a sequence of said secondary synchronization signals.
	However, in an analogous art, Koorapaty teaches wherein said synchronization signals include a plurality of secondary synchronization signals ([0011]) and wherein said properties include at least one of separation time between secondary synchronization signals and a sequence of said secondary synchronization signals ([0048]; [0049]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier- Wei-Seo to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 36, Marinier teaches a method for wireless communication, said method comprising: 
A serving cell configuring a UE with a plurality of search window configurations ([0112]; [0113], WTRU detects time windows if indicated by the network that discovery signals to be transmitted from the serving cell.);
said UE detecting synchronization signals(PSS, SSS) within a detected configured search window configuration of said plurality of configured search window configurations ([0112]; [0113], WTRU detects time windows if indicated by the network that discovery signals(PSS,SSS or AuSS-[0073]) to be transmitted from the serving cell.);
said UE determining whether said synchronization signals (PSS, SSS) are part of a discovery burst (signal) (AuSS) sent by said sending cell, based upon properties of said detected synchronization signals ( [0217]; [0225]; [0226], WTRU determines that a synchronization signal such as PSS/SSS or AuSS is not (or no longer) transmitted, or based on a property of a detected PSS/SSS or AuSS. A condition is that the WTRU detects the presence of one or more synchronization signals such as PSS/SSS or AuSS or discovery signal with a property indicating that the discovery signal is being transmitted.), 
said UE performing discovery RRM measurements on signals in said discovery burst (signal) (AuSS])( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ-RRM measurements-see [0215]) on AuSS or discovery signal.) when said synchronization signals are part of said discovery burst (signal) (AuSS-[0073])([0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.);
said UE reporting results of said discovery RRM measurements to said serving cell ( [0142], WTRU performs one or more of a measurement for the cell or cells corresponds to a detected discovery resource(AuSS/PSS,SSS-[0105]) and receives measurement report; [0190]), when said synchronization signals are part of said discovery burst (signal) (AuSS)( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS; [0217]; [0122]: WTRU performs RRM measurements.); and
said serving cell autonomously determining that said detected configured search window configuration is an appropriate search window configuration that contains said discovery burst (signal) ([0112]; [0113];).
Marinier does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the serving cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the serving cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the detected PSS/SSS sequence selected by eNB {that is, without a macro eNB- Fig. 1 Scenario-see [0005]}.Fig. 1. Hence UE is configured to evaluate the sequence of PSS/SSS without Micro eNB informing the sequence of PSS/SSS (i.e. eNB informs the sequences.).); and
Since Marinier suggested discloses without the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Lauer to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties by Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the properties of said detected synchronization signals with the cell informing the UE of the Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the two last OFDM symbols in the first slot of subframes 0 and 5; wherein the difference in the positions of the synchronization signals (PSS and SSS) in the case of FDD (i.e. frequency difference) allows for the detection of the duplex scheme. Hence properties comprise a frequency difference between PSS and SSS.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide area experience of very high speed data access throughout the network (Lindoff; [0003]).
Marinier- Wei- Lindoff does not teach said UE obtaining coarse synchronization with a sending cell using said detected synchronization signals;
However, in an analogous art, Koorapaty teaches said UE obtaining coarse synchronization with a sending cell using said detected synchronization signals (PSS, SSS-[0011]) ( [0041]; [0007], UE, and hence can be used to synchronize to the downlink signal and determine channel estimates by measuring the effect of the radio channel on these symbols. PSS 325 and SSS 330 are used for cell search and coarse time and frequency synchronization.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier- Wei- Lindoff to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 39, Marinier further teaches wherein said properties further include a sequence used for said synchronization signals ([0067]; [0106]; [0217]);

Regarding claim 40, Marinier teaches a method for wireless communication, said method comprising: 
	a serving cell configuring a plurality of UE’s with a plurality of search window configurations ([0112]; [0113], WTRU(102s-[0016]) detects time windows if indicated by the network that discovery signals to be transmitted from the serving cell.);
	a first UE of said plurality of UEs detecting synchronization signals within a first configured search window configuration of said plurality of search window configurations([0112]; [0113], WTRU detects time windows if indicated by the network that discovery signals(PSS,SSS orAuSS-[0073]) to be transmitted from the serving cell.Fig. 1A.);
	said first UE determining if said synchronization signals (PSS, SSS) are part of a discovery burst (signal) (AuSS) sent by said sending cell, based upon properties of said detected synchronization signals ( [0217]; [0225]; [0226], WTRU determines that a synchronization signal such as PSS/SSS or AuSS is not (or no longer) transmitted, or based on a property of a detected PSS/SSS or AuSS. A condition is that the WTRU detects the presence of one or more synchronization signals such as PSS/SSS or AuSS or discovery signal with a property indicating that the discovery signal is being transmitted.), 
	said first UE performing discovery RRM measurements on signals in said discovery burst (signal) (AuSS])( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ-RRM measurements-see [0215]) on AuSS or discovery signal.) if said synchronization signals are part of said discovery signal (AuSS-[0073])([0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.);
	said first UE reporting results of said discovery RRM measurements to said serving cell ( [0142], WTRU performs one or more of a measurement for the cell or cells corresponds to a detected discovery resource(AuSS/PSS,SSS-[0105]) and receives measurement report; [0190]), if said synchronization signals are part of said discovery burst (signal) (AuSS)( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS; [0217]; [0122]: WTRU performs RRM measurements.); and
	said serving cell autonomously determining that said detected configured search window configuration is an appropriate search window configuration that contains said discovery burst (signal) ([0112]; [0113];).
Marinier does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the detected PSS/SSS sequence selected by eNB {that is, without a macro eNB- Fig. 1 Scenario-see [0005]}.Fig. 1. Hence UE is configured to evaluate the sequence of PSS/SSS without Micro eNB informing the sequence of PSS/SSS (i.e. eNB informs the sequences.).); and
Since Marinier discloses the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Lauer to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the properties of said detected synchronization signals with the cell informing the UE of the properties suggested disclosed by Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the two last OFDM symbols in the first slot of subframes 0 and 5; wherein the difference in the positions of the synchronization signals (PSS and SSS) in the case of FDD (i.e. frequency difference) allows for the detection of the duplex scheme. Hence properties comprise a frequency difference between PSS and SSS.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide Lindoff; [0003]).
Marinier- Wei- Lindoff does not teach said first UE obtaining coarse synchronization with a sending cell using said detected synchronization signals;
However, in an analogous art, Koorapaty teaches said first UE obtaining coarse synchronization with a sending cell using said detected synchronization signals (PSS, SSS-[0011]) ( [0041]; [0007], UE, and hence can be used to synchronize to the downlink signal and determine channel estimates by measuring the effect of the radio channel on these symbols. PSS 325 and SSS 330 are used for cell search and coarse time and frequency synchronization.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier- Wei- Lindoff to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 41, Marinier further teaches wherein said properties further include a sequence used for said synchronization signals ([0067]; [0106]; [0217]),

Regarding claim 47, Marinier teaches a method for determining by UE that the synchronization signals are the part of the discovery signal, performing RRM measurement.
Marinier- Wei-Seo does not teach wherein said UE is further configured to obtain coarse synchronization with said sending cell using said detected synchronization signals.
However, in an analogous art, Koorapaty teaches wherein said UE is further configured to obtain coarse synchronization with said sending cell using said detected synchronization signals ([0007]; [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier- Wei-Seo to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 56, Marinier teaches a non-transitory computer readable storage medium comprising computer-executable program code, the program code when executed by a processor performing a method for wireless communication in a wireless communication system, said method comprising:
	a user equipment (UE) detecting synchronization signals (PSS, SSS) ( [0004]; [0096]; [0108], WTRU detects/receives synchronization signals (e.g., PSS, SSS, or AuSS) of the serving cell.) and 
	said UE determining if said synchronization signals (PSS, SSS) are part of a discovery burst (signal) (AuSS-[0073]) based upon properties of said detected synchronization signals (PSS, SSS) ( [0217]; [0225]; [0226], WTRU determines that a synchronization signal such as PSS/SSS or AuSS is not (or no longer) transmitted, or ), wherein the UE is configured to evaluate the properties of said detected synchronization signals (PSS, SSS) ([0108]; [0217]; [0225]; [0226]; Wherein UE configures the properties of the detected synchronization signals.); and
	when said synchronization signals(PSS, SSS) are part of said discovery burst (signal) (AuSS) , said UE performing discovery radio resource management (RRM) measurements on signals in said discovery burst (signal) (AuSS-[0073]) ( [0217]; [0122], WTRU performs measurements (RSRP, RSRQ)(RRM measurements-[0215]) on AuSS or discovery signal.) ( [0226], WTRU detects one or more synchronization signals such as PSS/SSS are part of AuSS.) and reporting results of the RRM measurements to the cell ( [0122], UE performs RSRP or RSRQ measurement (i.e. RRM-[0215].); and UE reports measurement (RRM) report to the network/cell-see [0137]; [0153]. ), and said UE not performing RRM measurements on signals in the search window ([0112]; [0113]) when said discovery burst (signal) if said synchronization signals are not part of said discovery burst (signal) ( [0122]; [0217]; [0226]; Hence it is obvious, if PSS,SS are not part of the AuSS, WTRU will not perform RRM measurement.).
Marinier does not teach the UE is configured to evaluate the properties of said detected synchronization signals (PSS/SSS) without the cell informing the UE of the properties ( [0223], An event may be that the WTRU may detect the presence of one or more synchronization signals with a property indicating that CRS is not being transmitted (e.g., a dormant cell). An event may be that the WTRU has decoded downlink control information. Hence it is obvious WTRU detects the properties of the synchronization signals, without the cell informing the properties (since it’s a dormant cell).).
Marinier does not teach wherein the UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties.
However, in an analogous art, Wei teaches wherein the UE is configured to evaluate the properties (sequences) of said detected synchronization signals (PSS/SSS) without the cell (Micro eNB) informing the UE of the properties (sequences)( [0089], eNB {pico cell 120-Fig.1/eNB 12-Fig 3} can signal the PSS/SSS sequences to UEs. After PSS/SSS detection, UE derives the PCI implicitly based on the detected PSS/SSS sequence selected by eNB {that is, without a macro eNB- Fig. 1 Scenario-see [0005]}.Fig. 1. Hence UE is configured to evaluate the sequence of PSS/SSS without Micro eNB informing the sequence of PSS/SSS (i.e. eNB informs the sequences.).); and
Since Marinier discloses the cell informing the UE of the properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have applied functions disclosed by Wei to Marinier to arrive the claimed invention. Doing so would merely involve the application of old and known features (e.g. UE is configured to evaluate the properties of said detected synchronization signals without the cell informing the UE of the properties by Wei) to another similar old and known disclosure (e.g. UE is configured to evaluate the Marinier) to achieve predictable results. One would motivated as such for enhancing access to small cell networks, avoiding PCI collision and signal interference in small cell populations, deriving timing synchronization, and reducing interference efficiently without significant impact to user equipment (Wei; [0099]).
Marinier- Wei does not teach wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and 
	However, in an analogous art, Lindoff teaches wherein the properties comprise a frequency difference between a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)( [0027], in FIG. 4, for LTE radio frame structure type 1 (for FDD deployments), the PSS and SSS are transmitted within the two last OFDM symbols in the first slot of subframes 0 and 5; wherein the difference in the positions of the synchronization signals (PSS and SSS) in the case of FDD (i.e. frequency difference) allows for the detection of the duplex scheme. Hence properties comprise a frequency difference between PSS and SSS.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lindoff and apply them on the teaching of Marinier- Wei to provide improved service in indoor area, to improve system capacity by means of cell splitting gains as well as to provide users with wide area experience of very high speed data access throughout the network (Lindoff; [0003]).
Marinier- Wei- Lindoff does not teach obtaining coarse synchronization with a cell using said detected synchronization signals.
However, in an analogous art, Koorapaty teaches a user equipment (UE) detecting synchronization signals (PSS, SSS)( [0045], Network node 115A transmits discovery signals (primary synchronization signal (PSS) and secondary synchronization signal (SSS)-see [0011]) to UE 110; [0007].) and obtaining coarse synchronization with a cell using said detected synchronization signals(PSS, SSS-[0011]) ( [0041]; [0007], UE, and hence can be used to synchronize to the downlink signal and determine channel estimates by measuring the effect of the radio channel on these symbols. PSS 325 and SSS 330 are used for cell search and coarse time and frequency synchronization.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Koorapaty and apply them on the teaching of Marinier-Wei- Lindoff to ensure minimal disruption to legacy UEs 110 while providing adequate performance and meeting all of the above goals for newer UEs 110.( Koorapaty; [0043])

Regarding claim 57, Marinier further teaches wherein said method further comprises a serving cell informing said UE of identified synchronization signal properties([0216]; [0217]), and wherein said UE determining includes said UE determining said properties of said detected synchronization signals ( [0217]; [0225]; [0226],)and determining that said synchronization signals are not part of said discovery burst if said properties of said detected synchronization signals are not in accordance with said identified synchronization signal properties( [0217]; [0226],).

Regarding claim 59, Marinier further teaches wherein said signals include channel state information reference signals (CSI-RS) ([0073]), said UE determining includes said UE determining said properties of said detected synchronization signals([0217]; [0226]), said method further comprising said UE synchronizing with said cell if said synchronization signals are part of said discovery burst ([0217]; [0215]; [0226]) and reporting said discovery RRM measurements to a serving cell ([0142]; [0190]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 





/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415